Per Curiam.

The mere fact that there was a second examination, which was necessitated by the alleged lack of knowledge of the employee produced by defendant at the first examination, is not a legal ground for suppressing the first examination. If there is any question as to the accuracy of the transcript the witness involved may correct his testimony in the approved manner. (See Columbia v. Lee, 239 App. Div. 849; Leventhal v. Consolidated Carriers Corp., it Misc 2d 671.)
*967The order should be unanimously reversed upon the law, with $10 costs to plaintiff, and motion to strike the answer is granted, unless defendant procures both depositions to be executed and returned to plaintiff’s attorneys within 10 days after service of a copy of the order to be entered hereon with notice of entry.
Concur — Hart, Di Gtovanna and Brown, JJ.
Order reversed, etc.